ICJ_062_AegeanSeaContinentalShelf_GRC_TUR_1978-12-19_JUD_01_PO_02_FR.txt. 49

DÉCLARATION DE M. GROS

La Cour rappelle qu’elle est toujours libre de fonder sa décision sur une
motivation plutôt que sur une autre (par. 40). Parmi les divers moyens de
contestation de sa compétence, dans la présente phase, la Cour a choisi la
question de la réserve faite par la Grèce lors de son adhésion à l’Acte
général; j'ai voté pour le dispositif mais pour des motifs différents de ceux
de l'arrêt (sauf pour les paragraphes 104-107 relatifs au communiqué de
Bruxelles du 31 mai 1975).

Par application de l’article 57 du Statut je pourrais, en principe, exposer
mes propres motifs, mais le caractère particulier du présent arrêt me
semble l’interdire. De manière générale, il est reconnu que les opinions
individuelles, ou dissidentes, doivent être rédigées en fonction du contenu
de l'arrêt, sans traiter de questions dépourvues de rapport avec la décision

t ses motifs. Or, alors que mon opinion est autrement motivée, son exposé .
porterait sur des instruments et moyens non traités dans Parrét, ce qui
serait d’autant plus fâcheux que la Cour semble tenir pour possible une
reprise de l'affaire par une nouvelle procédure (par. 108). Tout commen-
taire de ma part perdrait alors le caractère judiciaire puisqu’il porterait sur
des questions que la Cour a décidé de ne pas traiter.

(Signé) A. GROS.

50
